 

Exhibit 10.2

[g22571kcimage002.jpg]

 


LONG-TERM INCENTIVE PLAN


NONSTATUTORY STOCK OPTION AGREEMENT

 


TO:


 


 


DATE OF GRANT:


 


NUMBER OF SHARES:


 


 


EXERCISE PRICE PER SHARE:


 

 

 

TRAMMELL CROW COMPANY, a Delaware corporation (the “Corporation”), is pleased to
make a conditional grant to you of a Nonstatutory Option (the “Option”) to
purchase shares of the Corporation’s authorized common stock, par value $0.01
per share.  This grant is conditioned upon your delivery to the Corporation of a
counterpart of this Nonstatutory Stock Option Agreement, duly executed by you,
no later than                         .  If you do not deliver an executed copy
of this Agreement to the Corporation on or prior to such date, the grant of the
Option will be void, ab initio.  The number of shares subject to this Option and
the Exercise Price per share are stated above.  This Option is granted under
Section 5 of the Trammell Crow Company Long-Term Incentive Plan, which was
adopted effective as of August 22, 1997 (the “Plan”), a copy of which is
attached hereto as Exhibit A, and which Plan is expressly incorporated herein
and shall be applicable for all purposes.  All terms of this Agreement are
governed by the Plan.  If any provision of this Agreement conflicts with the
expressly applicable terms of the Plan, the provisions of the Plan shall control
and, if necessary, the applicable provisions of the Agreement shall be deemed to
be amended to comply with the Plan.  Capitalized terms used in this Agreement
but not otherwise defined shall have the meanings ascribed to them in the Plan.

This Agreement sets forth the terms of the agreement between you and the
Corporation with respect to the Option.  By accepting this Agreement, you agree
to be bound by all of the terms hereof.

1.     Vesting and Exercisability.  (a) You cannot exercise this Option and
acquire Stock until your right to exercise has vested.  Subject to the terms set
forth in Section 1(b) of this Agreement, this Option will vest and be
exercisable at the times and with respect to the number of shares of Stock
indicated as follows:

 

 

Option Exercisable

On and After

 

Number of Shares of Stock 

as to which the option may be exercised

 

 

 

 

shares of stock

 

 

 

 

Additional shares of stock

 

 

 

 

Additional shares of stock

 

 

 

 

Additional shares of stock

 

 

1

--------------------------------------------------------------------------------


This Option will vest on those dates only if you have been an Eligible
Individual continuously since the Date of Grant through the vesting date.  You
may exercise your Option for vested portions at any time before the time the
Option terminates.  The termination time is described in paragraph 3 hereof.

 

(b)      Notwithstanding the terms and provisions set forth in Paragraphs 9.2
and 10.1 of the Plan, if your employment relationship with the Corporation and
its subsidiaries is terminated after, but within one year from, the occurrence
of a Change in Control and such termination is by the Corporation and is for any
reason other than Cause, then this Option will immediately become fully vested
and exercisable in full, including that portion of the Option that pursuant to
the terms and provisions of this Agreement had not yet become exercisable, and
this Option shall survive the termination of your employment and shall be
exercisable for a period of the lesser of (A) the remainder of the original term
of this Option or (B) one year following the date of such termination.

 

2.     Method of Exercise.  You may exercise your Option only by written or
recorded electronic notice delivered to the Corporation’s Human Resources
Department or designee, in accordance with instructions generally applicable to
all option holders, during the term of the Option.  The notice must:

 

(a)                                  State the number of shares of Stock being
purchased;

 

(b)                                 Be signed or otherwise given by you (or by
the person authorized by the Plan in case of your death or Disability);

 

(c)                                  Be accompanied by payment of the Exercise
Price for all shares of Stock being purchased (unless you have provided for
payment through a brokerage firm or other means when the Plan so permits); and

 

(d)                                 Be accompanied by payment of the amount that
the Corporation is required to withhold for federal income or other tax purposes
(unless you have provided for payment of those taxes to the Corporation in
another manner permitted under the Plan).

 

The Option will not be deemed to have been exercised unless all of these
requirements are satisfied.

 

3.     Duration.  The Option will terminate on the date seven (7) years from the
Date of Grant unless it terminates earlier according to any of the provisions of
the Plan or this Agreement.

 

4.     Incorporation of Plan.  This Option is subject to the Plan.  In the event
of a difference between a mandatory provision of the Plan and this Option, the
Plan’s terms govern.  The terms and provisions of the following paragraphs and
sections of the Plan are hereby incorporated into this Agreement:  5.5, 5.7,
5.8, 5.12, 9.1, 9.2 (subject to the provisions set forth in Paragraph 1(b) of
this Agreement), 9.3, 10.1 (subject to the provisions set forth in Paragraph
1(b) of this Agreement), 10.3, 10.4, 10.5, 10.6, 10.7, 10.9, 10.10, 10.11,
10.14, 10.15, 10.16, 10.17, 10.18, 10.19, 10.20, 10.21, Section 11 and Section
12.

 

2

--------------------------------------------------------------------------------


5.     Right of Corporation to Terminate Employment.  Nothing contained in this
Award shall (a) constitute a term of employment with the Corporation or any
Subsidiary, (b) confer upon you the right to continue in the employ of the
Corporation or any Subsidiary or (c) interfere in any way with the rights of the
Corporation or any Subsidiary to terminate your employment at any time.

 

6.     Notice.  Notices will be given and deemed delivered in accordance with
Paragraph 12.14 of the Plan.  The Corporation, the Committee and the Holder
agree that any notices shall be given to the Corporation or the Holder at the
following addresses:

 

Corporation or Committee:

 

Trammell Crow Company

3400 Trammell Crow Center

2001 Ross Avenue

Dallas, Texas 75201

AtteAttention: Human Resources

 

 

 

Holder:

 

At the Holder’s current address as shown in the

Corporation’s records.

 

7.     Acknowledgment.  By executing this Agreement in the appropriate space
below, you acknowledge that you have been provided a copy of the Plan, and that
your rights under and with respect to the Option are and will continue to be
subject to all of the terms and provisions of the Plan and this Agreement.

 

[The remainder of this page is intentionally blank]

 

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of date of grant.



 

TRAMMELL CROW COMPANY

 

By:

 

 

Name:

 

 

Title:

 

 

 

ACKNOWLEDGED AND AGREED:

 

[Name of Recipient]

 

 

S-1

--------------------------------------------------------------------------------